NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2016
                                       ___________

                                   YAOVI NOULEDO,
                                              Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                              Respondent
                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A062-342-118)
                          Immigration Judge: Walter A. Durling
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 23, 2019

                 Before: MCKEE, COWEN, and ROTH, Circuit Judges

                            (Opinion filed: February 10, 2020)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Yaovi Nouledo petitions for review of his final order of removal. We will deny

the petition.

                                              I.

       Nouledo is a citizen of Togo who entered the United States as a lawful permanent

resident in 2012. He has since been convicted of two crimes, but only one of them is

relevant here. In 2016, Nouledo was convicted of indecent exposure to a person less than

16 years old in violation of 18 Pa. Cons. Stat. § 3127(a) and (b). 1 On the basis of that

conviction, the Government charged Nouledo with removability for, inter alia, having

been convicted of a “crime of child abuse” under 8 U.S.C. § 1227(a)(2)(E)(i). The

Immigration Judge (“IJ”) sustained the charge.

       Nouledo applied for asylum, withholding of removal, and relief under the

Convention Against Torture. His testimony in support of his applications was not

entirely clear. In general, however, he claimed to fear persecution and torture in Togo on

account of his political beliefs. In particular, he claimed that he participated in a coup in

Togo in 2005 and that authorities detained and tortured him for five days as a result until

he fled to Benin, where he lived before coming to the United States.

       The IJ denied Nouledo’s applications. The IJ concluded that Nouledo failed to

corroborate his claim of having been persecuted and tortured in the past but that, even if


1
  Subsection (a) defines the crime of indecent exposure, and subsection (b) is a grading
provision that makes indecent exposure a first-degree misdemeanor only if the victim was
less than 16 years old. Nouledo’s record of conviction shows that he pleaded guilty to
and was sentenced for a first-degree misdemeanor under this statute. (A.252-53, 255.)
                                             2
he had, the Government met its burden to show changed circumstances in Togo because

the incident occurred 12 years ago and the 2016 country report states that there were no

reports of political prisoners or detainees or of governmental torture. For the same

reason, the IJ concluded that Nouledo failed to show that he had a well-founded fear of

future persecution or that he likely faced persecution or torture in the future. Thus, the IJ

ordered Nouledo’s removal to Benin and, in the alternative, to Togo.

       Nouledo appealed to the Board of Immigration Appeals (“BIA”), which dismissed

his appeal on the merits essentially for the reasons given by the IJ. Nouledo now

petitions for review. 2

                                             II.

       On review, Nouledo has not raised any specific challenge to any of the BIA’s

rulings and the arguments that he does raise are largely inapposite. Nevertheless, we will

liberally construe his pro se brief as raising three issues. Each lacks merit.

       First, Nouledo challenges the BIA’s ruling that his criminal conviction renders

him removable. The BIA, however, properly concluded that Nouledo’s conviction of

indecent exposure to a person less than 16 years old in violation of 18 Pa. Cons. Stat. §

3127(a) and (b) constitutes a removable “crime of child abuse” under 8 U.S.C. §


2
  The Government removed Nouledo to Togo while this petition was pending, but his
removal does not render it moot. See Pieschacon-Villegas v. Att’y Gen., 671 F.3d 303,
309 n.5 (3d Cir. 2011). Thus, we have jurisdiction pursuant to 8 U.S.C. § 1252(a). We
review factual determinations for substantial evidence and will not disturb them unless
the evidence compels a contrary conclusion. See Uddin v. Att’y Gen., 870 F.3d 282, 289
(3d Cir. 2017). We review legal issues de novo. See id.
                                             3
1227(a)(2)(E)(i). The BIA has broadly defined a crime of child abuse to include “[a]ny

offense involving an intentional, knowing, reckless, or criminally negligent act or

omission that constitutes maltreatment of a child or that impairs a child’s physical or

mental well-being.” In re Velazquez-Herrera, 24 I. & N. Dec. 503, 512 (BIA 2008).

This Court has recognized that the phrase child abuse “is meant to address conduct that is

criminal,” and therefore has found it “appropriate to define the phrase ‘child abuse’ under

the INA to capture conduct that poses a particular likelihood of harm to the child.” Zhi

Fei Liao v. Att’y Gen., 910 F.3d 714, 721 (3d Cir. 2018).

       A conviction under 18 Pa. Cons. Stat. § 3127(a) and (b) categorically qualifies.

Under that statute, “[a] person commits indecent exposure if that person exposes his or

her genitals in any public place or in any place where there are present other persons

under circumstances in which he or she knows or should know that this conduct is likely

to offend, affront or alarm.” 18 Pa. Cons. Stat. § 3127(a). Exposing one’s genitals to a

child under such circumstances undoubtedly “impairs a child’s . . . mental well-being.”

Mondragon-Gonzalez, 884 F.3d at 158-59. And a conviction for doing so satisfies the

BIA’s mens rea requirement because such a conviction requires at least criminal

negligence. See 18 Pa. Cons. Stat. § 302(a), (b)(4); see also 18 Pa. Cons. Stat. § 302, Jt.

St. Govt. Comm. Comment—1967 (“‘Negligently,’ as used in Subsection (b)(4), is

intended to mean criminal negligence.”).

       Second, Nouledo challenges the denial of his applications for relief. The BIA’s

rulings on those applications, however, is supported by substantial evidence. Nouledo
                                             4
claims to fear persecution and torture in Togo on the basis of his political activities there

over 12 years ago. The BIA concluded that the record did not support his claim, and our

review of the record does not compel a contrary conclusion. In particular, the 2016

Human Rights Report for Togo states that “[t]here were no reports the government or its

agents committed arbitrary or unlawful killing” (A.272), “[t]here were no reports of

politically motivated disappearances” (id.), “there were no reports that government

officials employed [torture]” (A.273), and “[t]here were no reports of political prisoners

or detainees” (A.277).

       Finally, Nouledo argues that various equitable factors, such as his family ties to

the United States, weigh against removal. As the BIA explained, however, Nouledo was

not eligible for any relief on the basis of such considerations. In particular, Nouledo was

not eligible for a hardship-based waiver under 8 U.S.C. § 1182(h) (Immigration and

Nationality Act § 212(h)) because that section does not permit the waiver of removability

under 8 U.S.C. § 1227(a)(2)(E)(i). See 8 U.S.C. § 1182(a)(2). Nouledo also did not

argue before the Agency and has not argued before us that he was eligible for

cancellation of removal. He was not because he had not accrued seven years of

continuous residence following his admission. See 8 U.S.C. § 1229b(a)(2).

                                             III.

       For these reasons, we will deny Nouledo’s petition for review.




                                              5